Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 16-30 are presented for examination.

NON-STATUTORY DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.



OBVIOUSNESS-TYPE DOUBLE PATENTING (ANTICIPATION EXISTS)
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-17 of US Patent No. 10,853,486 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-11, and 13-17 of US Patent No. 10,853,486 B2 contain every limitation of claims 16-30 of the instant application and thus anticipate the claims of the instant application. This is a nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 16-30 are generic to the species of invention covered by claims 1-3, 5-11, and 13-17 of US Patent No. 10,853,486 B2. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 
Accordingly, absent a terminal disclaimer, claims 16-30 ware properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

The subject matter claimed in the instant application is fully disclosed and covered in the  claims 1-3, 5-11, and 13-17 of US Patent No. 10,853,486 B2 since the US Patent No. 10,853,486 B2 and the instant application are claiming common subject matter, as follows:
The claimed invention in the instant application (claims 16-23) is same as the claimed invention in the US Patent No. 10,853,486 B2 (claims 1-3 and 5-9) by changing the claimed limitations such as deleting the claimed limitations such as “an enterprise user performing at least one actual access on the data element within the enterprise computer network”; and adding the claimed limitations such as “the social network metadata relating to access activity of the enterprise user on a social network profile associated with the enterprise user”, which are not changing the scope of the invention; and creating new independent claim 16. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 24-30) is same as the claimed invention in the US Patent No. 10,853,486 B2 (claims 10-11 and 13-17) by 
Basically, applicant changes/deletes/adds the claimed limitations of the claims   of the US Patent No. 10,853,486 B2; and creating new claims 16-30. No new invention or new improvement is being claimed in the instant application. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into the US Patent No. 10,853,486 B2.

Additional References
The examiner as of general interest cites the following references.
a. Jugovic et al, U.S. Patent Application Publication No. 2018/0262591 A1. 
b. Hahn et al, U.S. Patent No. 8,230,228 B2. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            August 26, 2021